FILED
                             NOT FOR PUBLICATION                              MAR 3 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


SUKHJIT SINGH THIARA,                             No. 12-71319

               Petitioner,                        Agency No. A078-358-822

  v.
                                                  MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 18, 2014**

Before:        ALARCÓN, O’SCANNLAIN, and FERNANDEZ, Circuit Judges.

       Sukhjit Singh Thiara, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
abuse of discretion the BIA’s denial of a motion to reopen. Najmabadi v. Holder,

597 F.3d 983, 986 (9th Cir. 2010). We deny the petition for review.

      The BIA did not abuse its discretion by denying Thiara’s third motion to

reopen as untimely and number-barred because the motion was filed more than

eight years after the BIA’s final order, see 8 C.F.R. § 1003.2(c)(2), and Thiara

failed to demonstrate materially changed conditions in India to qualify for the

regulatory exception to the time and numerical limit for filing motions to reopen,

see 8 C.F.R. § 1003.2(c)(3)(ii); Najmabadi, 597 F.3d at 987 (evidence must be

“qualitatively different” from the evidence presented at the previous hearing).

      PETITION FOR REVIEW DENIED.




                                          2                                    12-71319